Title: To George Washington from Fielding Lewis, 10 June 1758
From: Lewis, Fielding
To: Washington, George



Dr Sr
[Fredericksburg] June 10th 1758

I have sent you 4 pss. Blankets wch contain 60 Blankets, as I have no receipt for them shall be Oblig’d to you to give one to Mr James Strawhan, or the Cash wch will be more acceptable as it often proves Troublesome gitting of it below. I am yr most Huml. Servant

Fielding Lewis

 
A Bale WW No. 2
R
Colo. Washington for the Country Dr

               
                  To 60 Blankets @ 11/6
                  £34.10.0
               
               
                   Package & Cord
                  2.6
               
               
                  
                  34.12.6
               
            
Dotr Halkerston desires me to inform you that he has never recd a farthing of his last Acct given in against the Country, and says that he hopes you will assist him in getting of it as you directed him to take care of the Sick. The acct amt to Eighty Five Pounds & upwards.
Capt. Thomson is arriv’d in Potomack from London.
